Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER: 000-26067 NANOSCIENCE TECHNOLOGIES, INC. (Exact name of Small Business Issuer as Specified in Its Charter) Nevada 87-0571300 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 101 Hudson Street, Jersey City, N.J. 07302 (Address of Principal Executive Offices) (201) 985-8300 (Issuers telephone number, Including Area Code) 281 Eighth Street, Jersey City NJ 07302 (Former Address) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X ] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 31, 2008, the issuer had 12,005,755 shares of common stock, par value $0.001 per share, issued and outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS HEADING PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets  June 30, 2008 (Unaudited) and September 30, 2007 4 Condensed Statements of Operations (Unaudited)  three months and nine months ended June 30, 2008 and 2007 and the period from inception on September 14, 1987 through June 30, 2008 5 Condensed Statements of Cash Flows (Unaudited)  nine months ended June 30, 2008 and 2007 and the period from inception on September 14, 1987 through June 30, 2008 6 Notes to Condensed Financial Statements 8 Item 2. Management's Discussion and Analysis and Results of Operations 12 Item 3A(T). Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 16 PART I ITEM 1. FINANCIAL STATEMENTS The accompanying condensed balance sheet of Nanoscience Technologies, Inc. at June 30, 2008, related condensed statements of operations, and cash flows for the nine months ended June 30, 2008 and 2007 have been prepared by our management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the consolidated results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended June 30, 2008, are not necessarily indicative of the results that can be expected for the fiscal year ending September 30, 2008. NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Condensed Balance Sheets ASSETS JUNE 30, SEPTEMBER 30, 2008 2007 (unaudited) Current assets Cash $ $ Prepaid Expenses Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ 789,515 $ 777,874 Accrued interest 379,623 262,123 Notes payable - related parties 22,750 22,750 Convertible debentures - current portion 52,071 Total current liabilities 1,243,959 1,062,747 Warrant liability 3,137 Convertible debentures, net 1,613,326 1,148,231 Total Liabilities 2,857,285 2,214,115 Stockholders' deficit Common stock; $0.001 par value; authorized 100,000,000 shares, 12,005,755 shares issued and outstanding as of June 30, 2008 11,886,707 shares issued and outstanding as of September 30, 2007 12,006 11,887 Additional paid-in capital 2,942,495 2,916,234 Deficit accumulated during the development stage (5,811,786 ) (5,142,236 ) Total stockholders' deficit (2,857,285 ) (2,214,115 ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 4 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) From Inception of the Development Stage on For the Three Months Ended For the Nine Months Ended September 14, 1987 June 30, June 30, Through June 30, 2008 2007 2008 2007 2008 REVENUES $ OPERATING EXPENSES General and administrative 27,042 8,896 63,713 39,663 2,281,908 Research and development 1,293,042 Licensing fees 96,248 TOTAL OPERATING EXPENSES 27,042 8,896 63,713 39,663 3,671,198 LOSS FROM OPERATIONS (27,042 ) (8,896 ) (63,713 ) (39,663 ) (3,671,198 ) OTHER INCOME (EXPENSES) Other income 97 518 3,137 31,679 89,516 Interest expense (204,160 ) (199,916 ) (608,974 ) (570,598 ) (2,230,104 ) TOTAL OTHER INCOME (EXPENSES) (204,063 ) (199,398 ) (605,837 ) (538,919 ) (2,140,588 ) NET LOSS $ (231,105 ) $ (208,294 ) $ (669,550 ) $ (578,582 ) $ (5,811,786 ) BASIC AND DILUTED LOSS PER COMMON SHARE $ (0.02 ) $ (0.02 ) $ (0.06 ) $ (0.05 ) BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 12,005,755 11,574,207 11,966,072 11,416,787 The accompanying notes are an integral part of these financial statements. 5 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) (A Development Stage Company) STATEMENTS OF CASH FLOWS From Inception of the Development Stage on For the Nine Months Ended September 14, 1987 June 30, Through June 30, 2008 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (669,550 ) $ (578,582 ) $ (5,811,786 ) Adjustments to reconcile loss to net cash used by operating activities: Change in fair value of warrant liability (3,137 ) (7,422 ) (46,720 ) Accrued interest contributed by shareholders 24,380 24,380 135,549 Common stock issued for services and fees 345,448 Common stock warrants granted for services 75,430 Depreciation and amortization expense 43,658 Amortization of marketing expense 110,000 Contributed services 290 Amortization of discount on debt 465,093 435,811 1,738,687 Changes in operating assets and liabilities (Increase) Decrease in prepaid expenses (4,000 ) Increase (Decrease) in accounts payable and accrued expenses 131,143 47,010 780,741 Net cash used in operating activities (52,071 ) (78,803 ) (2,632,703 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (4,931 ) Patent costs (38,727 ) Net cash used in investing activities (43,658 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable - related parties 16,000 398,377 Proceeds from convertible debentures payable 52,071 60,000 1,762,664 Proceeds from stock subscriptions payable 130,000 Repayment of notes payable - related parties (20,200 ) Common stock issued for cash 405,520 Net cash provided by financing activities 52,071 76,000 2,676,361 NET INCREASE (DECREASE) IN CASH (2,803 ) CASH AT BEGINNING OF PERIOD 2,803 CASH AT END OF PERIOD $ $ $ The accompanying notes are an integral part of these financial statements. 6 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Continued) (Unaudited) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ $ 487 Income taxes $ $ $ NON-CASH FINANCING AND INVESTING ACTIVITIES: Forgiveness of debt by related party $ $ $ 30,367 Common stock warrants granted for services $ $ 15,000 $ 75,430 Common stock issued for services and fees $ $ $ 360,198 Accrued interest converted to debt $ $ $ 41,148 Production costs contributed by shareholders $ $ $ 111,000 Issuance of common stock for stock subscription payable $ $ $ 130,000 Termination of derivative feature of debentures $ $ $ 113,418 Allocation of convertible debt proceeds to beneficial conversion feature $ $ $ 1,587,284 Conversion of convertible debentures to common stock $ 2,000 $ 7,259 $ 14,259 The accompanying notes are an integral part of these financial statements. 7 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Notes to the Condensed Financial Statements (Unaudited) NOTE 1 - FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's September 30, 2007 audited financial statements. The results of operations for the periods ended June 30, 2008 and 2007 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. Historically, the Company has incurred significant annual loses, which have resulted in an accumulated deficit of approximately $5,811,786 at June 30, 2008, which raises substantial doubt about the Company's ability to continue as a going concern. The Company ceased operations on December 1, 2006 and is considered to be a public shell. Managements plan is to merge with an operating company. NOTE 3 - EQUITY ACTIVITY 2 The Company has made available an aggregate of 1,100,000 shares of its common stock for issuance to employees upon the exercise of options granted under the 2005 Stock Option Plan (the  Plan ). The purchase price per share deliverable upon the exercise of each option shall be 100% of the Fair Market Value per share on the date the option is granted. For purposes of the Plan, Fair Market Value ( Fair Market Value ) shall be the closing sales price as reported on the Nasdaq National Market or such other national securities exchange, inter-dealer quotation system or electronic bulletin board or over the counter market as the Company's Common Stock shall then be traded on the date in question, or, if the shares shall not have traded on such date, the closing sales price on the first date prior thereto on which the shares were so traded. Options may be exercised only upon payment of the purchase price thereof in full. Such payment shall be made in cash or, unless otherwise determined by the Board, in shares, which shall have a Fair Market Value at least equal to the aggregate exercise price of the shares being purchased, or a combination of cash and shares. 8 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Notes to the Condensed Financial Statements (Unaudited) NOTE 3 - EQUITY ACTIVITY (Continued) 2-EMPLOYEE DIRECTORS The Company has made available an aggregate of 500,000 shares of its common stock for issuance upon the exercise of options granted under the 2005 Stock Option Plan for Independent and Non-Employee Directors. Options may be exercised only upon payment of the purchase price thereof in full. Such payment shall be made in cash or, unless otherwise determined by the Board, in shares, which shall have a Fair Market Value at least equal to the aggregate exercise price of the shares being purchased, or a combination of cash and shares. No options have been issued under the plan. In December 2006, the Company issued 250,000 shares of common stock and a warrant to purchase 500,000 shares of common stock to a consultant for arranging financing for the Company. The shares were valued at the fair value of the services performed of $15,000. The warrant was valued at fair value using the Black-Scholes pricing model at $23,905. DEBT CONVERTED TO EQUITY In January 2007, the Company issued 108,980 shares of common stock upon the conversion of $4,359 of debt. In March 2007, the Company issued 113,281 shares of common stock upon the conversion of $2,900 of debt. In July 2007, the Company issued 312,500 shares of common stock upon the conversion of $5,000 of debt. In November, 2007, the Company issued 119,048 shares of common stock upon the conversion of $2,000 of debt. NOTE 4- RELATED PARTY TRANSACTIONS As of June 30, 2008, related parties had loaned the Company $325,060. The loans are non interest bearing, due upon demand and unsecured. The Company has imputed interest on the loans at 10% per annum. This interest was recorded as contribution to capital by the shareholders. NOTE 5 - SIGNIFICANT EVENTS CONVERTIBLE DEBENTURES On December 13, 2004, the Company entered into a Securities Purchase Agreement with Highgate House, LP and Montgomery Equity Partners, LP, each a Delaware limited partnership. Pursuant to the Agreement, the Company issued $500,000 in convertible debentures dated December 13, 2004. The debentures were convertible into shares of the Company's common stock at the holder's option any time up to maturity at a conversion price equal to the lower of (i) 120% of the closing bid price of the common stock on the date of the debentures or (ii) 80% of the lowest closing bid price of the common stock for the five trading days immediately preceding the conversion date. The debentures were secured by the assets of the Company. The debentures had a three-year term and accrued interest at 5% per year. At maturity, the outstanding principal and accrued and unpaid interest under the debentures are, at the Company's option, to be either repaid by the Company in cash or converted into shares of common stock. In addition, the related Securities Purchase Agreement requires the Company to register the underlying shares of common stock with the US Securities and Exchange Commission. On April 28, 2005, $500,000 of convertible debentures along with $9,247 of accrued interest were exchanged for amended convertible debentures having a fixed conversion price of $1.20 at a time when the market value of the Company's common stock was $1.15 per share of common stock. Accordingly, there was no beneficial conversion amount related to these amended convertible debentures. All other terms and conditions of the amended convertible debentures remained substantially the same as the original convertible debentures with the three-year term recommencing on April 28, 2005. 9 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Notes to the Condensed Financial Statements (unaudited) NOTE 6 - SIGNIFICANT EVENTS (Continued) CONVERTIBLE DEBENTURES (Continued) Also on April 28, 2005, and in accordance with terms of the Securities Purchase Agreement, the Company issued an additional $500,000 of convertible debentures based on the terms of the amended convertible debentures. The Company recorded a liability of $141,852 for the value of the embedded derivative related to the conversion option of the convertible debenture. The Company recomputed the value of the embedded derivative quarterly and recorded the decrease in the value as other income of $28,371. Upon the refinancing of the $500,000 convertible debenture, the Company recorded contributed capital of $113,481 for the remaining balance of the embedded derivative liability for the conversion feature. The newly issued debenture included the interest accrued on the prior debenture. A total liability of $1,009,347 has been recorded as of April 28, 2005. On December 14, 2005, the $1,009,347 of convertible debentures along with $31,801 of accrued interest were exchanged pursuant to a new Securities Purchase Agreement with the same investors (the  December Debenture Holders ) including new net proceeds of $530,593 for the sale of $1,690,359 of Secured Convertible Debentures (the  December Convertible Debentures ) and warrants to purchase up to 100,000 shares of the Companys common stock. The December Convertible Debentures bear interest at 8% and have a maturity date of three years from the date of issuance. The Company is not required to make any principal payments during the term of the December Convertible Debentures. The December Convertible Debentures are convertible into shares of the Companys common stock at the December Debenture Holders option as described in the agreement. The full principal amount of the December Convertible Debentures is due upon the occurrence of an event of default. The warrants are exercisable for a period of three years from the date of issuance and have an exercise price of $0.01 per share. In addition, the Company has granted the December Debenture Holders registration rights and a security interest in substantially all of the Companys assets. In accordance with Emerging Issues Task Force 00-27, Application of Issue No. 98-5 to Certain Convertible Instruments, the Company allocated the proceeds from the sale of $1,690,359 of December Convertible Debentures on December 14, 2005, between the relative fair values of the warrants and the debt. The fair value of the warrants was calculated using the Black-Scholes valuation model with the following assumptions: market price of common stock on the date of grant of $0.45, exercise price of warrants of $0.01, risk free interest rate of 3.5%, expected volatility of 124% and expected life of three years. The resulting fair value of the warrants of $44,457 was recorded as a debt discount. The Company also recorded $118,618 of fees withheld by the lender as an additional debt discount. The Company calculated a beneficial conversion feature related to the remaining proceeds allocated to the debt portion of the December Convertible Debentures. This calculation resulted in a beneficial conversion feature which was greater than the amount of the allocated proceeds of $1,527,284. Accordingly, the Company recorded an additional debt discount of $1,527,284. The total debt discount of $1,690,359 is being amortized to interest expense over the three year term of the December Convertible Debentures. Similarly, the Company allocated the proceeds from the sale of $120,000 of secured convertible debentures on July 28, 2006 (the  July Convertible Debentures ), between the relative fair values of the warrants and the debt. The fair value of the warrants was calculated using the Black-Scholes valuation model with the following assumptions: market price of common stock on the date of grant of $0.17, exercise price of warrants of $0.20, risk free interest rate of 3.5%, expected volatility of 106% and expected life of two years. The resulting fair value of the warrants of $44,457 was recorded as a debt discount. The Company also recorded $20,000 of fees withheld by the lender as an additional debt discount. The Company calculated a beneficial conversion feature related to the remaining proceeds allocated to the debt portion of the July Convertible Debentures. This calculation resulted in a beneficial conversion feature which was greater than the amount of the allocated proceeds of $100,000. Accordingly, the Company recorded an additional debt discount of $100,000. The total debt discount of $120,000 is being amortized to interest expense over the two year term of the July Convertible Debentures. The July Convertible Debentures bear interest at 8% and have a maturity date of two years from the date of issuance. The Company is not required to make any principal payments during the term of the July Convertible Debentures. The July Convertible Debentures are convertible into shares of the Companys common stock at the option of the holders of the July Convertible Debentures (the  July Debenture Holders ) as described in the agreement. The full principal amount of the July Convertible Debentures is due upon the occurrence of an event of default. The warrants are exercisable for a period of five years from the date of issuance and have an exercise price of $0.20 per share. In addition, the Company has granted the July Debenture Holders registration rights and a security interest in substantially all of the Companys assets. Also, the Company allocated the proceeds from the sale of $60,000 of secured convertible debentures in December 2006 (the  December 2006 Debentures ) between the relative fair values of the warrants and the debt. The sale occurred by means of an amendment to the July Convertible Debenture that increased the amount of the July Convertible Debenture from $120,000 to $180,000, but did not change any other terms. The fair value of the warrants was calculated using the Black-Scholes valuation model with the following assumptions: market price of common stock on the date of grant of $0.06, exercise price of warrants of $0.06, risk free interest rate of 4.35%, expected volatility of 219% 10 NANOSCIENCE TECHNOLOGIES, INC. (A Development Stage Company) Notes to the Condensed Financial Statements (unaudited) NOTE 6 - SIGNIFICANT EVENTS (Continued) CONVERTIBLE DEBENTURES (Continued) and expected life of one and one half years. The resulting fair value of the warrants of $23,905 was recorded as a debt discount. The Company also recorded $20,000 of fees withheld by the lender as an additional debt discount. The Company calculated a beneficial conversion feature related to the remaining proceeds allocated to the debt portion of the December 2006 Debentures. This calculation resulted in a beneficial conversion feature which was greater than the amount of the allocated proceeds of $60,000. Accordingly, the Company recorded an additional debt discount of $60,000. The total debt discount of $60,000 is being amortized to interest expense over the two year term of the December 2006 Debentures.
